DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim(s) 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
1.1. 	Claim 6 recites the limitations “the first direction” in line(s) 4, and “the second direction” in line(s) 5. There is insufficient antecedent basis for these limitations in the claim. 


Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 8, and 12-14 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (Pub. No.: US 2016/0216132 hereinafter mentioned “Ausserlechner”).

As per claim 1,  Ausserlechner discloses:
A magneto-resistive angle sensor system for measuring a rotational angle of a rotating component out-of-shaft configuration (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Title [0066] and/or [0118]), the magneto-resistive angle sensor system comprising:
a magnet (Fig. 1, see any of the magnets 1 and/or 2. Also see [0045] and/or [0118]) that is attached to the rotating component (Fig. 1, see the rotating-shaft 3. Also see [0044]), the magnet comprising a center and magnetic poles (Fig. 1, the poles and center of any of the magnets 1 and/or 2. Also see [0045] and/or [0118]); and 
a magneto-resistive sensor (Fig. 1, see any of the magnetic-field-sensors. Also see [0045] and/or [0066]) having a sensitive plane that is positioned with an offset to the center of the magnet in an offset direction (Fig. 1, see the offset of magnetic-field-sensors to the center of any of the magnets 1 and/or 2. Also see [0118] and [0072]).

As per claim 2,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 1 as described above.
Ausserlechner further discloses: 
wherein the magneto-resistive sensor (Fig. 11, see the gradient-unit 172 formed by GMR/TMR 60A-B and 62A-B. Also see [0069] and [0039]) is sensitive to magnetic field components in at least a first direction, and a second direction perpendicular to the first direction, the first and second direction forming the sensitive plane of the magneto-resistive sensor (see [0038] and [0043]).

As per claim 8,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 1 as described above 
Ausserlechner further discloses: 
wherein the magnetic poles of the magnet (Fig. 1, see any of the magnets 1 and/or 2. Also see [0045] and/or [0118]) pivotable (see [0040]. The magnet 180 is pivotable/movable/rotatable with its poles).

As per claim 12,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 1 as described above 
Ausserlechner further discloses: 
a rotating shaft forming the rotating component (Fig. 1, see the rotating-shaft 3. Also see [0044]).

As per claim 13,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 12 as described above.
Ausserlechner further discloses:
wherein the rotating shaft (Fig. 1, see the rotating-shaft 3. Also see [0044]) is one of a camshaft, a crankshaft, a steering shaft, or a shaft of a human interface controller (see [0072]).

As per claim 14,  Ausserlechner discloses:
A vehicle (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Title [0066] and/or [0118]), comprising:
a magneto-resistive angle sensor system sensor (Fig. 1, see any of the magnetic-field-sensors. Also see [0045] and/or [0066]) for measuring a rotational angle of a rotating component (see [0054]) out-of-shaft configuration (see the Title [0066] and/or [0118]), 
the magneto-resistive angle sensor system (Fig. 1, see any of the magnetic-field-sensors. Also see [0045] and/or [0066]) comprising:
a magnet (Fig. 1, see any of the magnets 1 and/or 2. Also see [0045] and/or [0118]) that is attached to the rotating component (Fig. 1, see the rotating-shaft 3. Also see [0044]), the magnet comprising a center and magnetic poles (Fig. 1, the poles and center of any of the magnets 1 and/or 2. Also see [0045] and/or [0118]); and 
a magneto-resistive sensor (Fig. 1, see any of the magnetic-field-sensors. Also see [0045] and/or [0066]) having a sensitive plane that is positioned with an offset to the center of the magnet in an offset direction (Fig. 1, see the offset of magnetic-field-sensors to the center of any of the magnets 1 and/or 2. Also see [0118] and [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 3, 4, 6, 10 and 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of Przytarski et al. (Pub. No.: US 2019/0242956 hereinafter mentioned “Przytarski”).

As per claim 3,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 2 as described above but does not explicitly disclose:
wherein the first direction and the second direction are perpendicular to a direction that extends between the magnetic poles of the magnet.
However, Przytarski further discloses: 
wherein the first direction and the second direction are perpendicular (see [0038] and [0043]) to a direction that extends between the magnetic poles of the magnet (Fig. 1, the poles and center of any of the magnets 1 and/or 2. Also see [0045] and/or [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature related to “wherein the first direction and the second direction are perpendicular to a direction that extends between the magnetic poles of the magnet”, disclosed by Przytarski into Ausserlechner, with the motivation and expected benefit related to improving the measurements system and methods by expanding the invention in a variety of automobile systems rather than to limit the true, intended, and fair scope and spirit thereof, thus, generating more profits through the invention (Przytarski, Paragraph [0109] and [0032]), and also by reducing error component in the sensor output signal due to stray magnetic field along a sensing axis of a magnetic field sensor (Przytarski, Paragraph [0002]).
Furthermore, Ausserlechner states that “Although modifications and changes may be suggested by those skilled in the art, it is the intention of the inventor to embody within the patent warranted hereon all changes and modifications as reasonably and properly come within the scope of his contribution to the art” (Ausserlechner, Paragraph [0157]).

As per claim 4,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 2 as described above but does not explicitly disclose:
wherein the first direction or the second direction is parallel to a direction that extends between the magnetic poles of the magnet.
However, Przytarski further discloses: 
wherein the first direction or the second direction is parallel (see [0073]. The X axis/direction and/or Y axis/direction of Przytarski) to a direction that extends between the magnetic poles of the magnet (Fig. 11, see the poles of the magnet 180. Also see [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature related to “wherein the first direction or the second direction is parallel to a direction that extends between the magnetic poles of the magnet”, as disclosed by Przytarski into Ausserlechner, with the motivation and expected benefit related to improving the measurements system and methods by expanding the invention in a variety of automobile systems rather than to limit the true, intended, and fair scope and spirit thereof, thus, generating more profits through the invention (Przytarski, Paragraph [0109] and [0032]), and also by reducing error component in the sensor output signal due to stray magnetic field along a sensing axis of a magnetic field sensor (Przytarski, Paragraph [0002]).

 As per claim 6,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 1 as described above but does not explicitly disclose:
wherein the offset of the sensitive plane is configured such that an amplitude of a magnet field component in the first direction corresponds essentially substantially equal to an amplitude a magnet field component in the second direction.
However, Przytarski further discloses: 
wherein the offset of the sensitive plane (Fig. 12, see the sensitive X-Y plane 33 defined by X-axis 30 and Y-axis 28, which correspond for detection by primary magnetic sense elements 60A, 60B … and auxiliary magnetic sense elements 62A, 62B that form gradient-unit 172. Also see [0073], [0077] and [0091]) is configured such that an amplitude of a magnet field component in the first direction corresponds essentially substantially equal to an amplitude a magnet field component in the second direction (Fig. 13, see the voltage Vout having amplitudes Hy and Hx being substantially equal and corresponding/similar/equivalent to each other. Also see [0076] and [0082]-[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature related to “wherein the offset of the sensitive plane is configured such that an amplitude of a magnet field component in the first direction corresponds essentially substantially equal to an amplitude a magnet field component in the second direction”, as disclosed by Przytarski into Ausserlechner, with the motivation and expected benefit related to improving the measurements system and methods by expanding the invention in a variety of automobile systems rather than to limit the true, intended, and fair scope and spirit thereof, thus, generating more profits through the invention (Przytarski, Paragraph [0109] and [0032]), and also by reducing error component in the sensor output signal due to stray magnetic field along a sensing axis of a magnetic field sensor (Przytarski, Paragraph [0002]).

As per claim 10,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 1 as described above but does not explicitly disclose:
wherein the magneto-resistive sensor is one of an anisotropic magnetoresistance sensor, a giant magnetoresistance sensor or a tunnel magnetoresistance sensor.
However, Przytarski further discloses: 
wherein the magneto-resistive sensor is one of an anisotropic magnetoresistance sensor, a giant magnetoresistance sensor or a tunnel magnetoresistance sensor (Fig. 11, see the gradient-unit 172 formed by GMR/TMR 60A-B and 62A-B. Also see [0069] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature related to “wherein the magneto-resistive sensor is one of an anisotropic magnetoresistance sensor, a giant magnetoresistance sensor or a tunnel magnetoresistance sensor”, as disclosed by Przytarski into Ausserlechner, with the motivation and expected benefit related to improving the measurements system and methods by expanding the invention in a variety of automobile systems rather than to limit the true, intended, and fair scope and spirit thereof, thus, generating more profits through the invention (Przytarski, Paragraph [0109] and [0032]), and also by reducing error component in the sensor output signal due to stray magnetic field along a sensing axis of a magnetic field sensor (Przytarski, Paragraph [0002]).

As per claim 11,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 1 as described above but does not explicitly disclose:
circuitry configured to receive information on a plurality of magnetic field components measured by the magneto-resistive sensor and determine a direction of the magnet based on the information on the measured plurality of magnetic field components.
However, Przytarski further discloses: 
circuitry configured to receive information on a plurality of magnetic field components measured by the magneto-resistive sensor (Fig. 13, see the rotation angle determination circuitry 222 receiving signals including X-Y plane/axis/direction information. Also see [0082] and [0074]) and determine a direction of the magnet based on the information on the measured plurality of magnetic field components (Fig. 13, see the determine rotation angle that contain the direction/axis information of the magnet 180 with respect to the sensors. Also see [0082] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature related to the “circuitry configured to receive information on a plurality of magnetic field components measured by the magneto-resistive sensor and determine a direction of the magnet based on the information on the measured plurality of magnetic field components”, as disclosed by Przytarski into Ausserlechner, with the motivation and expected benefit related to improving the measurements system and methods by expanding the invention in a variety of automobile systems rather than to limit the true, intended, and fair scope and spirit thereof, thus, generating more profits through the invention (Przytarski, Paragraph [0109] and [0032]), and also by reducing error component in the sensor output signal due to stray magnetic field along a sensing axis of a magnetic field sensor (Przytarski, Paragraph [0002]).

5.	Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of Muto et al. (Pub. No.: US 2012/0256619 hereinafter mentioned as “Muto”).

As per claim 5,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 2 as described above.
Ausserlechner discloses the offset of the sensitive plane as described above but does not explicitly disclose is configured such that
the ratio of an amplitude of a magnet field component in the first direction and an amplitude of a magnet field component in the second direction is in one of the ranges 0.85 to 1.15, 0.9 to 1. 1, or 0.95 to 1.05 at a position of the magneto-resistive sensor.
However, Muto further discloses:
wherein the offset of the sensitive plane (Fig. 16, see the magnetically sensitive surface of the relative angle sensor 71. Also see [0125]-[0126] and [0131]) is configured such that the ratio of an amplitude of a magnet field component in the first direction and an amplitude of a magnet field component in the second direction is in one of the ranges 0.85 to 1.15, 0.9 to 1. 1, or 0.95 to 1.05 (Fig. 20, see any of the ratios Br/BƟ in radial-direction and circumferential-direction, respectively. Also see [0141]-[0143], [0043] and [0007]) at a position of the magneto-resistive sensor (Fig. 16, see the relative angle sensor 71. Also see [0025]-[0026] and [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the ratio of an amplitude of a magnet field component in the first direction and an amplitude of a magnet field component in the second direction is in one of the ranges 0.85 to 1.15, 0.9 to 1. 1, or 0.95 to 1.05 at a position of the magneto-resistive sensor” disclosed by Muto into Przytarski, with the motivation and expected benefit related to improving the system and measurements by suppressing the sensing error (Muto, Paragraph [0131]), and also by sensing a rotation angle with higher accuracy even if magnitudes of amplitudes of magnetic field components orthogonal to each other in a magnetically sensitive surface of a magnetic field sensing unit are different from each other (Muto, Paragraph [0018]).
Furthermore, the claim limitation “the ranges 0.85 to 1.15, 0.9 to 1. 1, or 0.95 to 1.05 at a position of the magneto-resistive sensor” is simply claiming percentage-ranges, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

6.	Claim(s) 7 and 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of AUSSERLECHNER (Pub. No.: US 2017/0241802 hereinafter mentioned as “Ausserlechner_802”).

As per claim 7,  Ausserlechner discloses the magneto-resistive angle sensor system of claim 1 as described above but does not explicitly disclose that
the offset direction is parallel to a rotation axis of the rotating component.
However, Ausserlechner further discloses
wherein the offset direction is parallel to a rotation axis of the rotating component (Fig. 1, see any of the sensor elements 13 being sensitive in the z-direction that is in parallel with the rotation axis of the rotating shaft 10. Therefore, the offset-direction of any of the sensors 13 is in parallel with to rotation axis. Also see [0023] and/or [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the offset direction is parallel to a rotation axis of the rotating component”, disclosed by Ausserlechner_802 into Ausserlechner, with the motivation and expected benefit related to improving the system and measurements by providing improved magnet arrangements and magnetic angle sensor devices, in particular devices which are less susceptible to assembly tolerances and still apply large magnetic fields on the sensor elements (Ausserlechner_802, Paragraph [0010]).

As per claim 9,  the combination of Ausserlechner and Ausserlechner_802 discloses the magneto-resistive angle sensor system of claim 7 as described above.
Ausserlechner further discloses: 
wherein a direction that extends between the magnetic poles of the magnet is substantially perpendicular to the rotation axis (Fig. 1, see any of the magnets 1 and/or 2 and rotation axis that parallel to z-component. Also see [0042], [0045] and/or [0118]).


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858